Case: 13-10220      Document: 00512670783         Page: 1    Date Filed: 06/19/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 13-10220                          June 19, 2014
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

WILLIAM HACKLER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:12-CR-201-1


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
       William Hackler pleaded guilty to possession with intent to distribute
methamphetamine, in violation of 21 U.S.C. § 841(a)(1) & (b)(1)(B) (Count 1),
and to being a felon in possession of a firearm, in violation of 18 U.S.C.
§ 922(g)(1)(A) and 18 U.S.C. § 924(a)(2) (Count 2). He was sentenced below the
advisory guidelines range of 360-600 months to 240 months of imprisonment




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       Case: 13-10220    Document: 00512670783        Page: 2   Date Filed: 06/19/2014


                                     No. 13-10220

on Count 1 and 120 months of imprisonment on Count 2, to run concurrently,
and four and three years of supervised release, also to be served concurrently.
        Hackler argues, based on Alleyne v. United States, 133 S. Ct. 2151, 2155
(2013), that his sentence violated his Sixth Amendment right to a trial by jury
and his Fifth Amendment right to proof beyond a reasonable doubt and to
indictment. He contends that the district court was not entitled to increase his
sentence above the maximum that would be reasonable if the court were
considering only those facts admitted by the defendant or proven to a jury. The
facts of concern to Hackler are those pertaining to the district court’s findings
that he was accountable for more than 22 kilograms of methamphetamine, that
he possessed the firearm in connection with drug trafficking, and that he
created a danger to others during flight from arrest.
        If a defendant fails to object to an error at sentencing, this court will
review the district court’s actions for plain error only. Puckett v. United States,
556 U.S. 129, 134-35 (2009); United States v. Peltier, 505 F.3d 389, 391-92, 394
(5th    Cir.   2007)    (requiring   objection   to   substantive   and    procedural
unreasonableness of sentence to preserve error). To show plain error, the
appellant must show a forfeited error that is clear or obvious and that affects
his substantial rights. Puckett, 556 U.S. at 135. If the appellant makes such
a showing, this court has the discretion to correct the error but only if it
seriously affects the fairness, integrity, or public reputation of judicial
proceedings. Id. Hackler concedes that the plain error standard of review
applies because he did not preserve this issue by objection in the district court.
        In United States v. Tuma, 738 F.3d 681, 693 (5th Cir. 2013), petition for
cert. filed (Mar. 19, 2014) (No. 13-1152), we specifically rejected the defendant’s
argument that Alleyne mandated that any fact that increased a defendant’s
minimum sentence must be found by a jury. We stated that Alleyne “applies



                                           2
    Case: 13-10220     Document: 00512670783     Page: 3   Date Filed: 06/19/2014


                                  No. 13-10220

only to facts that increase a statutory mandatory minimum sentence.” 738
F.3d at 693; see also United States v. St. Junius, 739 F.3d 193, 213 n.23 (5th
Cir. 2013) (declining “to extend Alleyne’s holding” to the application of the two-
level abuse of trust enhancement in U.S.S.G. § 3B1.3 of the guidelines because
the “enhancement does not give rise to a mandatory minimum sentence”).
      The district court did not find any facts that increased Hackler’s
statutory mandatory minimum sentence.            His conviction on Count 1,
possession with intent to distribute methamphetamine, carried a statutory
mandatory minimum of five years and a maximum of 40 years. § 841(a)(1) &
(b)(1)(B)(viii). Hackler stipulated and agreed that, as charged in Count 1 of
the indictment, he possessed with the intent to distribute at least five grams
of methamphetamine, the amount of methamphetamine required to place him
within the statutory sentencing range of five to 40 years. At his guilty-plea
hearing, Hackler admitted the facts as charged in the indictment and as stated
in the stipulated factual resume, including the fact that he possessed at least
five grams of methamphetamine. Hackler has not shown any error, much less
plain error. See Puckett, 556 U.S. at 135.
      AFFIRMED.




                                        3